Citation Nr: 1411084	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  10-36 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to basic eligibility for educational assistance under 38 U.S.C.A. § 3311 (Chapter 33 or Post-9/11 GI Bill).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The appellant served on active duty from February 1994 to February 2003.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 decision of the Atlanta, Georgia Education Center of the Department of Veterans Affairs (VA) that denied the benefit sought.

The appellant testified at a personal hearing before the undersigned Acting Veterans Law at the Winston-Salem, North Carolina, Regional Office (RO) in August 2011.  


FINDING OF FACT

The service department issued the appellant an other than honorable discharge for his period of active duty service.


CONCLUSION OF LAW

The criteria for eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) have not been met.  38 U.S.C.A. § 3311 (West 2002 & Supp. 2013); 38 C.F.R. §21.9520 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant has acknowledged that his character of discharge disqualifies him for eligibility for full Post-9/11 GI Bill benefits.  However, he contends that he should not be completely barred from benefits as he re-enlisted and his periods of service should be considered separately.  

The governing law specifies that an individual may establish eligibility for educational assistance under Chapter 33 based on active duty service after September 10, 2001, if he serves a minimum of 90 aggregate days excluding entry level and skill training, and, after completion of such service, he:  (1) continues on active duty; (2) is discharged from service with an honorable discharge; (3) is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) is released from service characterized as honorable for further service in a reserve component; or (5) is discharged or released from service for (i) a medical condition that preexisted such service and is not determined to be service-connected; (ii) hardship, as determined by the Secretary of the military department concerned; or (iii) a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  See 38 U.S.C.A. § 3311; 38 C.F.R. § 21.9520(a). 

A plain reading of 38 C.F.R. §21.9520(a)(2)-(4) reveals that an honorable discharge from service is required for a veteran to establish eligibility for educational assistance under Chapter 33.  Unlike subsections (a)(1) through (a)(4), subsection (a)(5) makes no mention of the need for an honorable discharge.  Hence, it appears that 38 C.F.R. §21.9520(a) does not require an honorable discharge when eligibility is based upon one of the exceptions set forth under subsection (a)(5)(i)-(iii). 

Here, the appellant's DD Form 214 reflects that he served on active duty from February 1994 to February 2003.  However, his DD Form 214 also reflects that his character of discharge was "Under Other Than Honorable Conditions."  The narrative reason for the separation was "Misconduct."  

Thus, the evidence of record establishes that the appellant does not meet the requirement for eligibility for educational assistance under Chapter 33.  Specifically, for all of the service the appellant completed, he received an Other Than Honorable Conditions discharge.  An "honorable discharge" is required by law for the appellant to be eligible for educational assistance under Chapter 33.  Here, the evidence of record establishes that the appellant does not meet this requirement, and does not qualify for one of the exceptions.  The claims file contains no evidence that the appellant was discharged from active service for a medical disorder that preexisted service and was not determined to be service-connected, was discharged for hardship, or was discharged for a physical or mental disorder.  There has also been no suggestion that he was discharged under other than dishonorable conditions due to a service-connected disability.  38 C.F.R. § 21.9520(b).  Thus, the appellant is not eligible for educational assistance under Chapter 33, Title 38, United States Code under any basis.  38 U.S.C.A. § 3311; 38 C.F.R. § 21.9520.  

While the appellant testified that he challenges the character of his discharge based on separate periods of enlistment, his DD Form 214 reflects only one continuous period of active duty.  The Board notes that service department findings (i.e., the Army, Navy, and Air Force) are binding on VA for purposes of establishing an individual's service.  Such matters may be addressed by the service department's board of corrections for military records.  VA does not have the authority to alter the findings of the service department.  See 38 C.F.R. § 3.203(a) (2013); Spencer v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 10 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Harvey v. Brown, 6 Vet. App. 416, 424 (1994).

In short, given the character and nature of the discharge as established by the service department, there is no legal basis to find the appellant eligible for education assistance benefits under the Post 9/11 GI Bill.  The Board is bound by the law, and its decision is dictated by the controlling statutes and regulations.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Accordingly, his claim for these benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Entitlement to eligibility for educational assistance under Chapter 33 is denied.



____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


